Case: 12-3201    Document: 14     Page: 1    Filed: 12/03/2012




           NOTE: This order is nonprecedential.

   Wnlteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI (!CIrcuit

                 EDWARD J. SIMPKINS,
                      Petitioner,

                             v.
      OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                         2012-3201


    Petition for review of the Merit Systems Protection
 Board in case no. DC844E110968-I-1.


                       ON MOTION


                        ORDER

     The Office of Personnel Management moves for a 21-
 day extension of time, until December 12, 2012, to file its
 brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3201   Document: 14   Page: 2   Filed: 12/03/2012




EDWARD SIMPKINS V. OPM                                2


    The motion is granted.

                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

    s27